                                              Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11        STARK DRIVE LLC,                                  Case No. 18-cv-04904-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING MOTION TO
                                  13                 v.                                       DISMISS
                                  14        CHRISTIAN ADEL MICHAEL, et al.,                   Re: ECF No. 29
                                  15                        Defendants.

                                  16

                                  17                                             INTRODUCTION
                                  18         The plaintiff is Stark Drive, LLC, a limited liability company registered in New Jersey with its

                                  19   principal place of business in Stockholm, Sweden.1 The defendants are Mate.Bike International

                                  20   (incorporated in Denmark) and its founder, Christian Michael, a resident of Denmark.2 Both

                                  21   companies offered similar electronic bicycles (called eBikes) on Indiegogo, an online

                                  22   crowdfunding platform.3 Stark Drive claims the following: (1) misrepresentation of copyright in

                                  23   violation of 17 U.S.C. § 512(f) based on an alleged Digital Millennium Copyright Act (“DMCA”)

                                  24   notice that the defendants sent to Indiegogo, which then canceled Stark Drive’s campaign; (2)

                                  25

                                  26   1
                                           Am. Compl. – ECF No. 28 at 2 (¶ 4).
                                       2
                                  27       Id. (¶¶ 5, 6).
                                       3
                                           Id. at 4 (¶11–12).
                                  28

                                       ORDER – No. 18-cv-04904-LB
                                              Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 2 of 10




                                   1   misuse of copyright in violation of 17 U.S.C. § 512 by those same acts; (3) tortious interference

                                   2   with contract; and (4) a violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code

                                   3   § 17200.4 The defendants moved to dismiss for lack of federal-question, diversity, and personal

                                   4   jurisdiction.5 The court grants the motion. There is no effective DMCA notice and thus no federal-

                                   5   question jurisdiction. There is no diversity jurisdiction. The court declines to exercise

                                   6   supplemental jurisdiction over the state claims. The dismissal is with leave to amend because at

                                   7   the hearing, the plaintiff said that it could state a Lanham Act claim.

                                   8

                                   9                                               STATEMENT

                                  10   1. The Alleged DMCA Notice
                                  11         The parties both offered eBikes through the crowdfunding platform Indiegogo, which is based

                                  12   in California.6 According to the complaint, in February 2017, Mr. Michael “posted comments on
Northern District of California
 United States District Court




                                  13   Mate.Bike’s Indiegogo Platform campaign page claiming that Stark Drive’s campaign [was] a

                                  14   scam that [was] far below the cost of the materials for Mate.Bike and an impossibility at the $399

                                  15   USD price.”7 As a result, Stark Drive claims that it lost supporters, who defected to Mate, and

                                  16   precipitated an investigation.8 On February 23, 2017, Mate’s attorney Simon Kristoffersen sent

                                  17   Indiegogo a letter about Stark Drive, which stated in part:

                                  18              We complain against the conduct of Stark Drive which we believe is a violation of
                                                  your Terms of Use and Community Guidelines.
                                  19
                                                  Furthermore, we claim that Stark Drive is a fake setup aimed to commit fraud and
                                  20              steal the backers[’] money without providing the campaign perks.
                                                  ....
                                  21
                                                  We request that you
                                  22
                                                  A. Look into the company Stark Drive LLC and the persons behind, to confirm
                                  23              that this is in fact a real company and real persons.

                                  24
                                       4
                                           Id. at 1 (¶ 1).
                                  25   5
                                        Mot. – ECF No. 29. All parties consented to magistrate-judge jurisdiction. Consent Forms – ECF
                                  26   Nos. 8, 15.
                                       6
                                           Am. Compl. – ECF No. 28 at 2 (¶ 7), 4 (¶¶ 11–13).
                                  27   7
                                           Id. at 8 (¶ 37).
                                  28   8
                                           Id. (¶ 39).

                                       ORDER – No. 18-cv-04904-LB                         2
                                          Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 3 of 10




                                              B. Assess compliance with [its] Terms of Use/Community Guidelines[.]
                                   1
                                              C. Suspend the Stark Drive campaign and take appropriate actions in this respect,
                                   2          if the results of point A and/or B warrants such.
                                   3          ....
                                              In the fall of 2016 a person called Oscar Stark started harassing Mate.Bike both on
                                   4
                                              Facebook and on Indiegogo with negative posts. The posts soon started to include
                                   5          advertising for another electrical bike called Stark Drive. Reps from Stark Drive
                                              also contacted followers and backers of Mate.Bike with negative comments about
                                   6          Mate.Bike and promotions of Stark Drive.
                                   7          On 15 February, Stark Drive launched a campaign on Indiegogo which is currently
                                              raising money. . . .
                                   8
                                              Due to the harassment Mate.Bike has looked further into the Stark Drive and the
                                   9          founds and company behind Stark Drive. The results of this investigation indicate
                                              fraud.
                                  10
                                              ....
                                  11          The Stark Drive campaign is overall a copy of the Mate.Bike campaign – from
                                              graphics, presentation of specs, even full sentences and use of pictures. . . .
                                  12
Northern District of California




                                              This is a violation of Mate.Bike’s IP rights.
 United States District Court




                                  13
                                              ....
                                  14          In the Stark Drive campaign, they wrongfully call Mate.Bike and other products a
                                  15          failure. . . .
                                              This misuse and degrading of the Mate.Bike trademark is a violation of trademark
                                  16          legislation.
                                  17          ....
                                  18          [By marketing itself on Mate.Bike’s Facebook page, commenting on posts, and
                                              sending direct messages that are marked as spam, Stark Drive is engaging in] . . . a
                                  19          textbook example of unfair marketing. . . .
                                  20          There is no company info noted anywhere, so we have not been able to verify that
                                              this company even exists.
                                  21
                                              ....
                                  22          Regardless of whether it is a legit company . . . , the way Stark Drive conduct[s]
                                              business is, in our opinion, in violation of your code of conduct and should not be
                                  23
                                              promoted.
                                  24          If the company and/or the persons behind it are in fact fakes, this is a criminal case
                                              of fraud.
                                  25
                                              ....
                                  26
                                              Simultaneously with this complaint we are preparing infringement notices in
                                  27          regards to the Digital Millennium Copyright Act of 1998 (the “DMCA”).

                                  28          We encourage you to investigate Stark Drive. While you do so, we propose to

                                       ORDER – No. 18-cv-04904-LB                        3
                                              Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 4 of 10




                                                  suspend the Indiegogo platform.9
                                   1

                                   2         Indiegogo “acknowledged receipt” of the complaint and “informed Stark Drive one month
                                   3   later that a DMCA was received.”10 Also, “[a]t the same time of the Indiegogo Complaint being
                                   4   sent to Indiegogo, Michael used his personal Facebook account (not Mate.Bike’s Facebook
                                   5   account) to message the CEO of Stark Drive, stating ‘Goodbye Oscar .’”11
                                   6         Indiegogo terminated Stark Drive’s campaign without notice and without giving Stark Drive
                                   7   an opportunity to give its side of the dispute.12 Stark Drive lost $285,062 in donations, which
                                   8   Indiegogo refunded to donors.13
                                   9

                                  10   2. Factual Allegations Regarding Personal Jurisdiction
                                  11         Mate does substantial business in California.14 Its sales totaling almost $20 million “were
                                  12   conducted and concluded via a California-based internet marketplace,” the Indiegogo platform.15
Northern District of California
 United States District Court




                                  13   For its first campaign, Mate obtained donations of $6.8 million exclusively through the Indiegogo
                                  14   California-based crowdfunding marketplace.16 During that campaign, the defendants continually
                                  15   interacted with their backers via the Indiegogo platform with over 100 updates posted between
                                  16   August 16, 2016 and July 16, 2018.17 They promptly responded to user comments.18 They raised
                                  17

                                  18
                                       9
                                  19     The complaint cites the letter and says that Mr. Michael sent it. Id. at 8–9 (¶ 40). The defendants
                                       attach it to their motion to dismiss. Indiegogo Complaint – ECF No. 31-1 at 2–5. The court considers
                                  20   the letter under the incorporation-by-reference doctrine. Knievel v. ESPN, 393 F.3d 1068, 1076–77
                                       (9th Cir. 2005).
                                  21   10
                                            Am. Compl. – ECF No. 28 at 9 (¶ 43).
                                       11
                                  22        Id. (¶ 44).
                                       12
                                            Id. at 10 (¶ 48).
                                  23   13
                                            Id. (¶ 49).
                                  24   14
                                            Id. at 3 (¶ 9).
                                       15
                                  25        Id. at 6 (¶ 24).
                                       16
                                            Id. at 7 (¶ 27).
                                  26   17
                                            Id. (¶ 28).
                                  27   18
                                         Id. (¶ 29) (comments section garnered at least 9127 comments and “most . . . received a prompt
                                       response” from Mr. Michael or another company representative).
                                  28

                                       ORDER – No. 18-cv-04904-LB                          4
                                              Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 5 of 10




                                   1   $13 million for their second complaint, again through the Indiegogo platform.19 Again, they

                                   2   interacted with backers and responded to comments.20 An article posted on www.inverse.com

                                   3   described an interview with a Mate founder and said that 25% of sales from the first campaign and

                                   4   30% of sales from the second campaign were to “Americans.”21

                                   5         The complaint also advances a California forum-selection clause as a basis for jurisdiction

                                   6   because (1) the plaintiff is a third-party beneficiary of the terms of use between Indiegogo and the

                                   7   defendants or (2) the terms of use between Indiegogo and the plaintiff are enforceable against the

                                   8   defendants “under principles of contract law.”22 The relevant provision is as follows:

                                   9              Venue. If you are a resident of the United States, arbitration may take place in the
                                  10              county where you reside at the time of filing. For individuals residing outside the
                                                  United States, arbitration shall be initiated in the State of California, United States
                                  11              of America, and you and Indiegogo agree to submit to the personal jurisdiction of
                                                  any federal or state court in San Francisco County, California, in order to compel
                                  12              arbitration, to stay proceedings pending arbitration, or to confirm, modify, vacate,
Northern District of California
 United States District Court




                                                  or enter judgment on the award entered by the arbitrator. Subject to and without
                                  13
                                                  waiver of the arbitration provisions above, you agree that any judicial proceedings
                                  14              (other than small claims actions in consumer cases) will be brought in and you
                                                  hereby consent to the exclusive jurisdiction and venue in the state courts in the City
                                  15              and County of San Francisco, California, or federal court for the Northern District
                                                  of California.23
                                  16

                                  17                                          STANDARD OF REVIEW

                                  18   1. Rule 12(b)(1)

                                  19         A complaint will be dismissed if, looking at the complaint as a whole, it appears to lack federal

                                  20   jurisdiction either “facially” or “factually.” Thornhill Pub’g Co., Inc. v. Gen. Tel. & Elecs. Corp.,

                                  21   594 F.2d 730, 733 (9th Cir. 1979). When the complaint is challenged for lack of subject-matter

                                  22   jurisdiction on its face, all material allegations in the complaint will be taken as true and construed

                                  23
                                       19
                                  24        Id. (¶ 31).
                                       20
                                            Id. at 7–8 (¶¶ 32–33).
                                  25   21
                                            Id. at 8 (¶ 34–35)
                                  26   22
                                            Id. at 3–4 (¶ 9c)
                                       23
                                  27     Talcott Decl., Ex. A – ECF No. 30-1 at 7. The court considers the terms of use under the
                                       incorporation-by-reference doctrine. Knievel, 393 F.3d at 1076–77.
                                  28

                                       ORDER – No. 18-cv-04904-LB                            5
                                           Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 6 of 10




                                   1   in the light most favorable to the plaintiff. NL Indus. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).

                                   2   But in deciding a Rule 12(b)(1) motion which mounts a factual attack on jurisdiction, “no

                                   3   presumption of truthfulness attaches to plaintiff’s allegations, and the existence of disputed

                                   4   material facts will not preclude the trial court for evaluating for itself the merits of jurisdictional

                                   5   claims. Moreover, the plaintiff will have the burden of proof that jurisdiction does in fact exist.”

                                   6   Mortensen v. First Fed. Savings & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1922); see St. Clair v.

                                   7   City of Chico, 880 F.2d 199, 201 (9th Cir. 1989) (“It then becomes necessary for the party

                                   8   opposing the motion to present affidavits or any other evidence necessary to satisfy its burden of

                                   9   establishing that the court, in fact, possesses subject matter jurisdiction.”). “In resolving a factual

                                  10   attack on jurisdiction, the district court may review evidence beyond the complaint without

                                  11   converting the motion to dismiss into a motion for summary judgment.” Safe Air v. Meyer, 373

                                  12   F.3d 1035, 1039 (9th Cir. 2004); see McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988)
Northern District of California
 United States District Court




                                  13   (“[W]hen considering a motion to dismiss pursuant to Rule 12(b)(1) the district court is not

                                  14   restricted to the face of the pleadings, but may review any evidence, such as affidavits and

                                  15   testimony, to resolve factual disputes concerning the existence of jurisdiction.”).

                                  16

                                  17   2. Rule 12(b)(6)
                                  18       “On a motion to dismiss under Rule 12(b)(6), a court must assess whether the complaint

                                  19   ‘contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

                                  20   its face.’” Chavez v. United States, 683 F.3d 1102, 1108-09 (9th Cir. 2012) (quoting Ashcroft v.

                                  21   Iqbal, 556 U.S. 662, 678 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Mere

                                  22   conclusory statements in a complaint and ‘formulaic recitation[s] of the elements of a cause of

                                  23   action’ are not sufficient.” Chavez, 683 F.3d at 1108 (quoting Twombly, 550 U.S. at 555). Indeed,

                                  24   “a court discounts conclusory statements, which are not entitled to the presumption of truth, before

                                  25   determining whether a claim is plausible.” Chavez, 683 F.3d at 1108 (citing Iqbal, 556 U.S. at

                                  26   678). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

                                  27   to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Chavez,

                                  28   683 F.3d at 1108-09 (citing Iqbal, 556 U.S. at 678). “Determining whether a complaint states a

                                       ORDER – No. 18-cv-04904-LB                          6
                                             Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 7 of 10




                                   1   plausible claim for relief will . . . be a context-specific task that requires the reviewing court to

                                   2   draw on its judicial experience and common sense.” Chavez, 683 F.3d at 1108-09 (quoting Iqbal,

                                   3   556 U.S. at 679).

                                   4         The background rule here is Rule 8(a)(2), which states that a complaint must include “a short

                                   5   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

                                   6   P. 8(a)(2). Rule 8(a)(2)’s “pleading standard . . . does not require ‘detailed factual allegations,’”

                                   7   even after Iqbal and Twombly, and “‘[s]pecific facts are not necessary’ for pleadings to satisfy

                                   8   Rule 8(a)(2).” Iqbal, 556 U.S. at 678 (“detailed”); Moss v. U.S. Secret Serv., 572 F.3d 962, 968

                                   9   (9th Cir. 2009) (“specific”) (quoting Erickson v. Pardus, 551 U.S. 89 (2007)). “The level of factual

                                  10   specificity needed to satisfy this pleading requirement will vary depending on the context.” In re

                                  11   Century Aluminum Co. Secs. Litig., 729 F.3d 1104, 1107 (9th Cir. 2013).

                                  12
Northern District of California
 United States District Court




                                  13                                                  ANALYSIS
                                  14   1. Copyright Claims
                                  15         As a basis for the court’s jurisdiction, the plaintiff alleges that the February 23 letter was a

                                  16   DMCA notice that resulted in Indiegogo’s suspending Stark Drive’s campaign.24 Among other

                                  17   deficits, the letter was not submitted under penalty of perjury and thus was not an effective DMCA

                                  18   notice. The plaintiff does not state a federal claim, and the court does not have federal-question

                                  19   jurisdiction.

                                  20         The DMCA provides a mechanism for a copyright owner to request removal of infringing

                                  21   content from a web-publishing platform. 17 U.S.C. § 512(c). The copyright owner must send a

                                  22   takedown notice to the service provider under § 512(c)(3), and then the service provider must take

                                  23   down the infringing content “expeditiously” or face infringement liability. Id. § 512(c)(1)(C) &

                                  24   (c)(3). Under § 512(f), if a person “knowingly materially misrepresents” that material or activity

                                  25   infringes a copyright, that person is liable for damages, including fees and costs, incurred by the

                                  26   alleged infringer. Id. § 512(f).

                                  27

                                  28   24
                                            Am. Compl. – ECF No. 28 at 11–12 (¶¶ 42–48).

                                       ORDER – No. 18-cv-04904-LB                            7
                                            Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 8 of 10




                                   1        An “effective” DMCA notification must be a written communication “to the designated agent

                                   2   of a service provider that includes substantially the following:”

                                   3           (i) A physical or electronic signature of a person authorized to act on behalf of the
                                               owner of an exclusive right that is allegedly infringed.
                                   4
                                               (ii) Identification of the copyrighted work claimed to have been infringed, or, if
                                   5           multiple copyrighted works at a single online site are covered by a single notification,
                                               a representative list of such works at that site.
                                   6
                                               (iii) Identification of the material that is claimed to be infringing or to be the subject
                                   7           of infringing activity and that is to be removed or access to which is to be disabled,
                                               and information reasonably sufficient to permit the service provider to locate the
                                   8           material.
                                   9           (iv) Information reasonably sufficient to permit the service provider to contact the
                                               complaining party, such as an address, telephone number, and, if available, an
                                  10           electronic mail address which the complaining party may be contacted.
                                  11           (v) A statement that the complaining party has a good faith belief that use of the
                                               material in the manner complained of is not authorized by the copyright owner, its
                                  12           agent, or the law.
Northern District of California
 United States District Court




                                  13           (vi) A statement that the information in the notification is accurate, and under penalty
                                               of perjury, that the complaining party is authorized to act on behalf of the owner of
                                  14           an exclusive right that is allegedly infringed.
                                  15   17 U.S.C. § 412(c)(3)(A). Compliance is “not ‘substantial’ if the notice complies with only some

                                  16   of the requirements of § 512(c)(3)(A).” Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1112 (9th

                                  17   Cir. 2007). Among other elements, the February letter was not submitted under penalty of perjury.

                                  18   This is not effective notice under the DMCA. Id.

                                  19        There is no federal-question jurisdiction.

                                  20        There also is no diversity jurisdiction over cases involving foreign plaintiffs who sue foreign

                                  21   defendants. Faysound Ltd. v. United Coconut Chemicals, Ind., 878 F.2d 290, 294 (9th Cir. 1989).

                                  22   The plaintiff is a limited liability company registered in New Jersey, and its only member —

                                  23   Oscar Stark — is a citizen of Sweden and Canada.25 It thus is a citizen of Sweden and Canada

                                  24   because a limited liability company “is a citizen of every state in which its individual

                                  25

                                  26   25
                                         Am. Compl. – ECF No. 28 at 2 (¶ 4); New Jersey Certificate of Formation, Ex. B to Talcott Decl. –
                                       ECF No. 30-2 at 2 (members are “Stark Partners” in Stockholm, Sweden); New Jersey Business
                                  27   Gateway Entry, Ex. C to Talcott Decl.– ECF No. 30-3 at 2–4 (Oscar Stark is the only principal and has
                                       an address in Stockholm, Sweden).
                                  28

                                       ORDER – No. 18-cv-04904-LB                          8
                                             Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 9 of 10




                                   1   owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

                                   2   (9th Cir. 2006). The defendants are Danish.26 The plaintiff conceded at the February 14, 2019

                                   3   hearing that there is no diversity jurisdiction.

                                   4         The court declines to exercise supplemental jurisdiction over the state claims. 28 U.S.C. §

                                   5   1367(a) & (c)(3).

                                   6

                                   7   2. Personal Jurisdiction

                                   8         The defendants also move to dismiss for lack of personal jurisdiction. The plaintiff counters

                                   9   that jurisdiction is satisfied by the forum-selection clause in the terms of use between Indiegogo

                                  10   and its users, the DMCA notice is purposeful direction sufficient to convey jurisdiction, and in

                                  11   any event, there is specific jurisdiction over the defendants under the federal long-arm statute,

                                  12   Federal Rule of Civil Procedure 4(k)(2).27 There is no personal jurisdiction.
Northern District of California
 United States District Court




                                  13         First, as the court held in its earlier order dismissing the initial complaint, the plain terms in the

                                  14   venue provision show that the provision applies only to disputes between Indiegogo and an

                                  15   Indiegogo user. It does not establish jurisdiction over disputes between two Indiegogo users such

                                  16   as the parties.28

                                  17         Second, there is no federal claim under the DCMA and thus no basis for asserting personal

                                  18   jurisdiction.

                                  19         Third, the related point is that without a federal claim, the federal long-arm statute does not

                                  20   establish jurisdiction. “The exercise of Rule 4(k)(2) as a federal long-arm statute requires the

                                  21   plaintiff to prove three factors:” (1) the claim against the defendants arises under federal law; (2)

                                  22   the defendants are not subject to jurisdiction in any state’s court of general jurisdiction; and (3)

                                  23   exercising jurisdiction comports with due process. Pebble Beach Co. v. Caddy, 453 F.3d 1151,

                                  24

                                  25
                                       26
                                            Am. Compl. – ECF No. 28 at 2 (¶¶ 5–6).
                                  26   27
                                         Id. at 3 (¶ 9) (jurisdiction based on specific jurisdiction (in the form of activities directed toward
                                  27   California or the alleged DMCA notice), general jurisdiction based on Mate’s substantial presence in
                                       the internet marketplace in California, and the forum-selection clause).
                                  28   28
                                            Order – ECF No. 27 at 3.

                                       ORDER – No. 18-cv-04904-LB                            9
                                          Case 3:18-cv-04904-LB Document 55 Filed 03/01/19 Page 10 of 10




                                   1   1159 (9th Cir. 2006); see Fed. R. Civ. P. 4(k)(2). The court does not address (for now) whether

                                   2   exercising jurisdiction comports with due process.

                                   3

                                   4                                              CONCLUSION

                                   5      The court grants the motion to dismiss for lack of jurisdiction and declines to exercise

                                   6   supplemental jurisdiction over the state claims. The dismissal of the state claims is without

                                   7   prejudice to the plaintiff’s asserting them in state court.

                                   8      At the hearing, the plaintiff asked for leave to amend to plead a Lanham Act claim. The court

                                   9   grants leave. The plaintiff must file any amended complaint within 21 days.

                                  10      IT IS SO ORDERED.

                                  11      Dated: March 1, 2019                           ______________________________________
                                                                                         LAUREL BEELER
                                  12                                                     United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-04904-LB                         10
